                   Case 17-12560-BLS           Doc 3741        Filed 07/29/19         Page 1 of 9



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

     In re:                                                           Chapter 11

     WOODBRIDGE GROUP OF COMPANIES, LLC,                              Case No. 17-12560 (BLS)
     et al.,1
                                                                      (Jointly Administered)
                                      Remaining Debtors.

    WOODBRIDGE LIQUIDATION TRUST,

                                      Plaintiff,

                             vs.

    AARON R. ANDREW; PARAMOUNT                                        Adv. Proc. Case No. 19-50186 (BLS)
    FINANCIAL SERVICES, INC., D/B/A LIVE
    ABUNDANT,
    DAVID N. KNUTH; PROVIDENT TRUST GROUP                             Adv. Proc. Case No. 19-50187 (BLS)
    FBO DAVID N. KNUTH; SYNERGY
    INVESTMENT SERVICES, LLC; ALAN H. NEW,

                                      Defendants.

                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                   JULY 31, 2019 AT 9:30 A.M. (PREVAILING EASTERN TIME)2

              The hearing will be held before the Honorable Brendan L. Shannon,
         United States Bankruptcy Judge, at the United States Bankruptcy Court for the
          District of Delaware, 824 North Market Street, 6th Floor, Courtroom No. 1,
                                 Wilmington, Delaware 19801.


ADJOURNED/RESOLVED MATTERS:

1.            Motion of Contrarian Funds, LLC for Authority to Acquire Promissory Notes Against the
              Debtors [Filed 4/3/18] (Docket No. 890)

              Response Deadline: In accordance with the agreed scheduling order [Docket No. 1818],

1
 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.
2
 Any party participating telephonically should make arrangements through CourtCall by telephone (866-582-6878)
or facsimile (866-533-2946), no later than 12:00 p.m., one (1) business day before the hearing.


DOCS_DE:224543.1 94811/003
                Case 17-12560-BLS       Doc 3741     Filed 07/29/19     Page 2 of 9



        briefing deadlines and all discovery matters will be addressed (if necessary) following the
        Court’s ruling on the Debtors’ objection to Contrarian’s claim.

        Responses Received: None at this time.

        Related Documents:
                 A. Agreed Scheduling Order Regarding Contrarian’s Note Motion and the
                    Debtors’ Claim Objection, and Order on Motion to Shorten and Motion to
                    Quash [Filed 5/17/18] (Docket No. 1818)
                 B. Statement of Argo Partners Regarding (I) Debtors’ Objection to Proof of
                    Claim 1216; (II) Contrarian Fund LLC’s Response Thereto; and (III) Motion
                    of Contrarian Funds, LLC for Authority to Acquire Promissory Notices
                    against the Debtors [Filed 6/4/18] (Docket No. 1926)

        Status: This matter is adjourned to a date and time to be determined.

2.      Trust's (I) Objection to Proof of Claim No. 4484 Asserted By Sheila Q. Sax and (II)
        Request for a Limited Waiver of Local Rule 3007-1(f)(iii), to the Extent Such Rule May
        Apply [Filed 6/14/19] (Docket No. 3677)

        Response Deadline: June 28, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:
                 A. Certification of No Objection Regarding Trust's (I) Objection to Proof of
                    Claim No. 4484 Asserted By Sheila Q. Sax and (II) Request for a Limited
                    Waiver of Local Rule 3007-1(f)(iii), to the Extent Such Rule May Apply
                    [Filed 7/10/19] (Docket No. 3708)
                 B. [Signed] Order (I) Sustaining Trust's Objection to Proof of Claim No. 4484
                    Asserted By Sheila Q. Sax and (II) Waiving, to the Extent Applicable, Local
                    Rule 3007-1(f)(iii) [Filed 7/11/19] (Docket No. 3717)
        Status: The Court has entered the order on this matter and it is now resolved.

3.      Trust's (I) Objection to Proof of Claim No. 9135 Asserted By Antonino and Marisa
        D'Eramo, JTWROS and (II) Request For A Limited Waiver of Local Rule 3007-1(f)(iii),
        to the Extent Such Rule May Apply [Filed 6/14/19] (Docket No. 3678)

        Response Deadline: June 28, 2019 at 4:00 p.m. (ET).

        Responses Received: None.




DOCS_DE:224543.1 94811/003                       2
                Case 17-12560-BLS       Doc 3741     Filed 07/29/19     Page 3 of 9



        Related Documents:
                 A. Certification of No Objection Regarding Trust's (I) Objection to Proof of
                    Claim No. 9135 Asserted By Antonino and Marisa D'Eramo, JTWROS and
                    (II) Request For A Limited Waiver of Local Rule 3007-1(f)(iii), to the Extent
                    Such Rule May Apply [Filed 7/10/19] (Docket No. 3709)
                 B. [Signed] Order (1) Sustaining Trust's Objection To Proof Of Claim No. 9135
                    Asserted By Antonio And Marisa D'Eramo, JTWROS And (II) Waiving, To
                    The Extent Applicable, Local Rule 3007-1 (f) (iii) [Filed 7/11/19] (Docket
                    No. 3716)
        Status: The Court has entered the order on this matter and it is now resolved.

4.      Trust's (I) Objection to Proof of Claim No. 8207 Asserted By IRA Resources, Inc. FBO
        Ella Conrad IRA 35-35139 and (II) Request for a Limited Waiver of Local Rule 3007-
        1(f)(iii), to the Extent Such Rule May Apply [Filed 6/14/19] (Docket No. 3679)

        Response Deadline: June 28, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:
                 A. Certification of No Objection Regarding Trust's (I) Objection to Proof of
                    Claim No. 8207 Asserted By IRA Resources, Inc. FBO Ella Conrad IRA 35-
                    35139 and (II) Request for a Limited Waiver of Local Rule 3007-1(f)(iii), to
                    the Extent Such Rule May Apply [Filed 7/10/19] (Docket No. 3710)
                 B. [Signed] Order (I) Sustaining Trust's Objection to Proof of Claim No. 8207
                    Asserted by IRA Resources, Inc. FBO Ella Conrad IRA 35-35139 and (II)
                    Waiving, to the Extent Applicable Local Rule 3007-1(f)(iii) [Filed 7/11/19]
                    (Docket No. 3719)
        Status: The Court has entered the order on this matter and it is now resolved.

5.      Trust's (I) Objection to Proof of Claim No. 4485 Asserted By Sheila Q. Sax Trust and (II)
        Request for a Limited Waiver of Local Rule 3007-1(f)(iii), to the Extent Such Rule May
        Apply [Filed 6/14/19] (Docket No. 3680)

        Response Deadline: June 28, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:
                 A. Certification of No Objection Regarding Trust's (I) Objection to Proof of
                    Claim No. 4485 Asserted By Sheila Q. Sax Trust and (II) Request for a
                    Limited Waiver of Local Rule 3007-1(f)(iii), to the Extent Such Rule May
                    Apply [Filed 7/10/19] (Docket No. 3711)



DOCS_DE:224543.1 94811/003                       3
                Case 17-12560-BLS       Doc 3741      Filed 07/29/19    Page 4 of 9



                 B. [Signed] Order (1) Sustaining Trust's Objection To Proof Of Claim No. 4485
                    Asserted By Sheila Q. Sax Trust And (II) Waiving, To The Extent Applicable,
                    Local Rule 3007-1 (f)(iii) [Filed 7/11/19] (Docket No. 3718)
        Status: The Court has entered the order on this matter and it is now resolved.

6.      Trust's (I) Objection to Proof of Claim No. 4084 Asserted By Hunter Hines Irrevocable
        Trust Dated 4/7/1999 and (II) Request for a Limited Waiver of Local Rule 3007-1(f)(iii),
        to the Extent Such Rule May Apply [Filed 6/14/19] (Docket No. 3681)

        Response Deadline: June 28, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:
                 A. Certification of No Objection Regarding Trust's (I) Objection to Proof of
                    Claim No. 4084 Asserted By Hunter Hines Irrevocable Trust Dated 4/7/1999
                    and (II) Request for a Limited Waiver of Local Rule 3007-1(f)(iii), to the
                    Extent Such Rule May Apply [Filed 7/10/19] (Docket No. 3712)
                 B. [Signed] Order (1) Sustaining Trust's Objection To Proof Of Claim NO. 4084
                    Asserted By Hunter Hines Irrevocable Trust Dated 4/7/1999 And (II)
                    Waiving, To The Extent Applicable, Local Rule 3007-1 (f)(iii) [Filed 7/11/19]
                    (Docket No. 3720)
        Status: The Court has entered the order on this matter and it is now resolved.

7.      Trust's (I) Objection to Proof of Claim No. 3618 Asserted By Keiber Coa and (II)
        Request for a Limited Waiver of Local Rule 3007-1(f)(iii), to the Extent Such Rule May
        Apply [Filed 6/14/19] (Docket No. 3682)

        Response Deadline: June 28, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:
                 A. Certification of No Objection Regarding Trust's (I) Objection to Proof of
                    Claim No. 3618 Asserted By Keiber Coa and (II) Request for a Limited
                    Waiver of Local Rule 3007-1(f)(iii), to the Extent Such Rule May Apply
                    [Filed 7/10/19] (Docket No. 3713)
                 B. [Signed] Order (I) Sustaining Trust's Objection to Proof of Claim No. 3618
                    Asserted By Keiber Coa and (II) Waiving, to the Extent Applicable Local
                    Rule 3007-1(f)(iii) [Filed 7/11/19] (Docket No. 3715)
        Status: The Court has entered the order on this matter and it is now resolved.




DOCS_DE:224543.1 94811/003                       4
                Case 17-12560-BLS       Doc 3741     Filed 07/29/19    Page 5 of 9



8.      Woodbridge Liquidation Trust vs. Aaron R. Andrew, Paramount Financial Services, Inc.;
        Adv. Proc. No. 19-50186 (BLS) [Filed 3/29/19]

        Response Deadline: April 28, 2019, Extended for Defendant to July 31, 2019

        Related Documents:
                 A. Complaint Objecting to Claims and Counterclaiming for Avoidance and
                    Recovery of Avoidable Transfers and for Equitable Subordination [Filed
                    3/29/19] (Adv. Docket No. 1)
                 B. Summons and Notice of Pretrial Conference [Filed 3/29/19] (Adv. Docket No.
                    2)
                 C. Notice of Adjournment of Pretrial Conference [Filed 4/18/19] (Adv. Docket
                    No. 5)
                 D. Notice of Rescheduled Pretrial Conference [Filed 4/26/19] (Adv. Docket No.
                    6)
                 E. Amended Notice of Rescheduled Pretrial Conference [Filed 4/29/19] (Adv.
                    Docket No. 7)
                 F. [Signed] Order Approving Stipulation for Extension of Time [Filed 5/2/19]
                    (Adv. Docket No. 9)
                 G. Answer and Affirmative Defenses of Defendant Aaron R. Andrew [Filed
                    6/28/19] (Adv. Docket No. 21)
                 H. Answer and Affirmative Defenses of Defendant Paramount Financial
                    Services, Inc. d/b/a Live Abundant [Filed 6/28/19] (adv. Docket No. 22)
                 I. Certification of Counsel Requesting Entry of Agreed Scheduling Order [Filed
                    7/25/19] (Adv. Docket No. 23)
                 J. [Signed] Agreed Scheduling Order [Filed 7/25/19] (Adv. Docket No. 24)

        Status: The Court has entered an agreed scheduling order on this matter.

     9. Woodbridge Liquidation Trust vs. David N. Knuth, Provident Trust Group FBO David N.
        Knuth, Synergy Investment Services, LLC, Alan H. New; Adv. Proc. No. 19-50187 (BLS)

        Response Deadline: April 28, 2019, Extended for Defendant to May 29, 2019

        Related Documents:
                 A. Complaint Objecting to Claims and Counterclaiming for Avoidance and
                    Recovery of Avoidable Transfers and for Equitable Subordination [Filed
                    3/29/19] (Adv. Docket No. 1)
                 B. Summons and Notice of Pretrial Conference [Filed 3/29/19] (Adv. Docket No.
                    2)



DOCS_DE:224543.1 94811/003                       5
                Case 17-12560-BLS       Doc 3741     Filed 07/29/19    Page 6 of 9



                 C. Notice of Adjournment of Pretrial Conference [Filed 4/18/19] (Adv. Docket
                    No. 6)
                 D. Notice of Rescheduled Pretrial Conference [Filed 4/26/19] (Adv. Docket No.
                    7)
                 E. Amended Notice of Rescheduled Pretrial Conference [Filed 4/29/19] (Adv.
                    Docket No. 8)
                 F. Stipulation Extending Defendants' Deadline to Respond to Plaintiff's
                    Complaint Objecting to Claims and Counterclaiming for Avoidance and
                    Recovery of Avoidable Transfers and for Equitable Subordination [Filed
                    5/10/19] (Adv. Docket No. 9)
                 G. Answer, Affirmative Defenses, and Other Defenses to Complaint Objecting to
                    Claims and Counterclaims for Avoiding and Recovery of Avoidable Transfers
                    and for Equitable Subordination [Filed 5/29/19] (Adv. Docket No. 12)
                 H. Certification of Counsel Requesting Entry of Agreed Scheduling Order [Filed
                    7/25/19] (Adv. Docket No. 18)
                 I. [Signed] Agreed Scheduling Order [Filed 7/25/19] (Adv. Docket No. 19)

        Status: The Court has entered an agreed scheduling order on this matter.

UNCONTESTED MATTERS UNDER CNO:

10.     Trust's (I) Objection to Proof of Claim No. 9089 Asserted By IRA Resources Inc. FBO
        Warren Conrad IRA and (II) Request for a Limited Waiver of Local Rule 3007-1(f)(iii),
        to the Extent Such Rule May Apply [Filed 7/1/19] (Docket No. 3700)

        Response Deadline: July 24, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:
                 A. Certification of No Objection Regarding Trust's (I) Objection to Proof of
                    Claim No. 9089 Asserted By IRA Resources Inc. FBO Warren Conrad IRA
                    and (II) Request for a Limited Waiver of Local Rule 3007-1(f)(iii), to the
                    Extent Such Rule May Apply [Filed 7/25/19] (Docket No. 3726)
        Status: A certification of no objection has been filed and counsel requests entry of the
        proposed form of order entered at the convenience of the Court. No hearing is necessary
        unless the Court has questions.

11.     Trust's (I) Objection to Proof of Claim No. 8206 Asserted By IRA Resources Inc. FBO
        Roger Conrad IRA 35-34790 and (II) Request for a Limited Waiver of Local Rule 3007-
        1(f)(iii), to the Extent Such Rule May Apply [Filed 7/1/19] (Docket No. 3701)

        Response Deadline: July 24, 2019 at 4:00 p.m. (ET).


DOCS_DE:224543.1 94811/003                       6
                Case 17-12560-BLS       Doc 3741     Filed 07/29/19    Page 7 of 9



        Responses Received: None.

        Related Documents:
                 A. Certification of No Objection Regarding Trust's (I) Objection to Proof of
                    Claim No. 8206 Asserted By IRA Resources Inc. FBO Roger Conrad IRA 35-
                    34790 and (II) Request for a Limited Waiver of Local Rule 3007-1(f)(iii), to
                    the Extent Such Rule May Apply [Filed 7/25/19] (Docket No. 3727)
        Status: A certification of no objection has been filed and counsel requests entry of the
        proposed form of order entered at the convenience of the Court. No hearing is necessary
        unless the Court has questions.

12.     Trust's (I) Objection to Proof of Claim No. 8158 Asserted By Brad Hiatt and (II) Request
        for a Limited Waiver of Local Rule 3007-1(f)(iii), to the Extent Such Rule May Apply
        [Filed 7/1/19] (Docket No. 3702)

        Response Deadline: July 24, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:
                 A. Certification of No Objection Regarding Trust's (I) Objection to Proof of
                    Claim No. 8158 Asserted By Brad Hiatt and (II) Request for a Limited Waiver
                    of Local Rule 3007-1(f)(iii), to the Extent Such Rule May Apply [Filed
                    7/25/19] (Docket No. 3728)
        Status: A certification of no objection has been filed and counsel requests entry of the
        proposed form of order entered at the convenience of the Court. No hearing is necessary
        unless the Court has questions.

13.     Trust's (I) Objection to Proof of Claim No. 8162 Asserted By Brad Hiatt and (II) Request
        for a Limited Waiver of Local Rule 3007-1(f)(iii), to the Extent Such Rule May Apply
        [Filed 7/1/19] (Docket No. 3703)

        Response Deadline: July 24, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:
                 A. Certification of No Objection Regarding Trust's (I) Objection to Proof of
                    Claim No. 8162 Asserted By Brad Hiatt and (II) Request for a Limited Waiver
                    of Local Rule 3007-1(f)(iii), to the Extent Such Rule May Apply [Filed
                    7/25/19] (Docket No. 3729)
        Status: A certification of no objection has been filed and counsel requests entry of the
        proposed form of order entered at the convenience of the Court. No hearing is necessary
        unless the Court has questions.


DOCS_DE:224543.1 94811/003                      7
                Case 17-12560-BLS       Doc 3741      Filed 07/29/19    Page 8 of 9



14.     Trust's (I) Objection to Proof of Claim No. 4973 Asserted By Connie Lee Duering and
        (II) Request for a Limited Waiver of Local Rule 3007-1(f)(iii), to the Extent Such Rule
        May Apply [Filed 7/1/19] (Docket No. 3704)

        Response Deadline: July 24, 2019 at 4:00 p.m. (ET).

        Responses Received: None.
        Related Documents:
                 A. Certification of No Objection Regarding Trust's (I) Objection to Proof of
                    Claim No. 4973 Asserted By Connie Lee Duering and (II) Request for a
                    Limited Waiver of Local Rule 3007-1(f)(iii), to the Extent Such Rule May
                    Apply [Filed 7/25/19] (Docket No. 3730)
        Status: A certification of no objection has been filed and counsel requests entry of the
        proposed form of order entered at the convenience of the Court. No hearing is necessary
        unless the Court has questions.

15.     Trust's (I) Objection to Proof of Claim No. 7994 Asserted By Warren T. Conrad
        Revocable Living Trust and (II) Request for a Limited Waiver of Local Rule 3007-
        1(f)(iii), to the Extent Such Rule May Apply [Filed 7/1/19] (Docket No. 3705)

        Response Deadline: July 24, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:
                 A. Certification of No Objection Regarding Trust's (I) Objection to Proof of
                    Claim No. 7994 Asserted By Warren T. Conrad Revocable Living Trust and
                    (II) Request for a Limited Waiver of Local Rule 3007-1(f)(iii), to the Extent
                    Such Rule May Apply [Filed 7/25/19] (Docket No. 3731)
        Status: A certification of no objection has been filed and counsel requests entry of the
        proposed form of order entered at the convenience of the Court. No hearing is necessary
        unless the Court has questions.

16.     Trust's (I) Objection to Proof of Claim No. 8008 Asserted By Roger Conrad and (II)
        Request for a Limited Waiver of Local Rule 3007-1(f)(iii), to the Extent Such Rule May
        Apply [Filed 7/1/19] (Docket No. 3706)

        Response Deadline: July 24, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:
                 A. Certification of No Objection Regarding Trust's (I) Objection to Proof of
                    Claim No. 8008 Asserted By Roger Conrad and (II) Request for a Limited


DOCS_DE:224543.1 94811/003                        8
                Case 17-12560-BLS        Doc 3741     Filed 07/29/19      Page 9 of 9



                      Waiver of Local Rule 3007-1(f)(iii), to the Extent Such Rule May Apply
                      [Filed 7/25/19] (Docket No. 3732)
        Status: A certification of no objection has been filed and counsel requests entry of the
        proposed form of order entered at the convenience of the Court. No hearing is necessary
        unless the Court has questions.


 Dated:     July 29, 2019                 PACHULSKI STANG ZIEHL & JONES LLP
            Wilmington, Delaware
                                          /s/ Colin R. Robinson
                                          Richard M. Pachulski (CA Bar No. 90073)
                                          Andrew W. Caine (CA Bar No. 110345)
                                          Bradford J. Sandler (DE Bar No. 4142)
                                          Colin R. Robinson (DE Bar No. 5524)
                                          919 North Market Street, 17th Floor
                                          P.O. Box 8705
                                          Wilmington, DE 19899 (Courier 19801)
                                          Telephone: 302-652-4100
                                          Fax: 302-652-4400
                                          Email: rpachulski@pszjlaw.com
                                                  acaine@pszjlaw.com
                                                  bsandler@pszjlaw.com
                                                  crobinson@pszjlaw.com

                                          -and-
                                          KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                          Kenneth N. Klee (pro hac vice)
                                          Michael L. Tuchin (pro hac vice)
                                          David A. Fidler (pro hac vice)
                                          Jonathan M. Weiss (pro hac vice)
                                          1999 Avenue of the Stars, 39th Floor
                                          Los Angeles, California 90067
                                          Tel: (310) 407-4000
                                          Fax: (310) 407-9090

                                          Counsel to the Woodbridge Liquidation Trust




DOCS_DE:224543.1 94811/003                        9
